                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                  CAUSE NO. 1:18-CR-54 DRL-SLC

 ALI SULTAN,

                        Defendant.


                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
        This matter is before the court on the findings and recommendation of Magistrate Judge Susan

Collins filed on October 22, 2019 (ECF 104). On October 22, Mr. Ali Sultan pleaded guilty to counts

3 and 4 of the indictment charging him with distributing a controlled substance and possessing a

firearm in furtherance of a drug trafficking crime. Mr. Sultan has not objected to the Magistrate Judge’s

findings and recommendation, so the court now adopts the findings and recommendation in their

entirety. Subject to this court’s consideration of any plea agreement pursuant to Federal Rule of

Criminal Procedure 11(c), the plea of guilty to the offenses charged in counts 3 and 4 of the twelve-

count indictment is hereby accepted, and Mr. Sultan is adjudged guilty of such offenses.

        SO ORDERED.
        November 12, 2019                               s/ Damon R. Leichty
                                                        Judge, United States District Court
